Case 1:19-cr-10117-IT Document 623 Filed 01/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA :
v. : Criminal No. 1:19-cr-10177-IT-11
DEVIN SLOANE, :
Defendant. *
ORDER
January 7, 2020
TALWANI, D.J.

Before the court is Defendant Devin Sloane’s Assented-To Motion for Return of Property
[#615]. Defendant asks the court to direct the government to return his passport upon his release
from Bureau of Prison custody. Defendant also requests the return of posted bail monies of
$500,000. The government has assented to his request.

Accordingly, the court hereby ALLOWS Defendant’s Assented-To Motion for Return of
Property [#615]. The United States Probation/Pretrial Services Office shall return to Defendant
or his counsel of record his United States passport upon his release from Bureau of Prison
custody. The government shall also return Defendant’s posted bail monies.

IT IS SO ORDERED. — Ty '
WILE Lh of thed tt.

United States District Judge

 
